Citation Nr: 0826138	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  00-18 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1971. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in August 2004 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007). 
 
Service connection for a psychiatric disorder was denied by 
the RO in March 1990 because there was no evidence of a 
psychiatric disorder in service; in November 1993 because the 
condition was not shown in service and cannot be awarded 
secondary to drug abuse as such constitutes willful 
misconduct; and in December 1994 as not secondary to legal 
medication given in service as there was no evidence of such 
during service.

In an August 2004 letter, the RO informed the veteran 
generally of the evidence needed regarding the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
condition.  The RO did not, however, inform him of the 
specific evidence needed to satisfy the element or elements 
of the claims that were the basis for the prior denials.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  On remand, the 
veteran should be so notified. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim to reopen the claim 
for service connection for a psychiatric 
disorder.  The notice should address what 
evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
for a psychiatric condition, that were 
found insufficient in the previous 
denials, as outlined by the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The 
letter should reflect the old version of 
38 C.F.R. § 3.156 that new and material 
evidence is evidence not previously 
submitted which bears directly and 
substantially upon the specific matter 
under consideration, is not cumulative or 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

2.  Thereafter, review the veteran's claim 
as to whether new and material evidence 
has been received to reopen a claim for 
service connection for a psychiatric 
disability.  If the claim is denied, issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




